DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I in the reply filed on 7 April 2022 is acknowledged.  The traversal is on the ground(s) that the search would not be burdensome.  This is not found persuasive because, as noted in the Requirement for Restriction, a search for the inventions of all of the groups would not be co-extensive because a search indicating the process is novel or nonobvious would not extend to a holding that the product itself is novel or nonobvious; similarly, a search indicating that the product is known or would have been obvious would not extend to a holding that the process is known or would have been obvious.
In addition, as also stated in the Requirement for Restriction, the inventions have acquired a separate status in the art because of their recognized divergent subject matter as exemplified by their different classification
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventnio0, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 April 2022.
3.	Claims 1-19 are under prosecution.

Specification
4.	The use of trade names or marks used in commerce (including but not necessarily limited to those found in paragraph 0044), has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Information Disclosure Statement
5.	The Information Disclosure Statements filed 10 April 2020, 31 March 2021, and 14 October 2021 are acknowledged and have been considered.
Drawings
6.	The drawings were received on 9 January 2020 and the replacement sheet was received on 11 March 2021.  These drawings are accepted.
	It is noted, however, that the drawings appear to show nanopores (e.g., 402b and 402d of Figure 14A) that are not actually fluidically connected to channel 402 or reservoir 402c.
	In addition, nanopores (e.g., as shown in Figure 14A) also appear to be oriented perpendicular to channel 402 and wells 140 and 142. 
Claim Objections
7.	 Claims 1, 11, 14, and 16 are objected to because of the following informalities:  
A.	Claims 1 and 16 each contain the text “a channel and in,” which appears to be a typographical error.  
B.	Claim 11 is indefinite in the recitation “wherein after…, further comprising,” 	which appears to be a typographical error.  
C.	Claim 14 contains the text “to produce desire diameter,” which appears to be a typographical error.  
D.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claims 1 (upon which claims 2-15 depend) and claim 16 (upon which claims 17-19 depend) each recite a “metal contact.”  However, claim 7 (which is an embodiment of claim 1) and paragraph refers to “conductive materials,” which are not necessarily metals.  Thus, it is unclear if the claimed “metal contact” is require to be made of metal or if the “metal contact” is merely a feature to which metals may contact the sensor. 
B.	Claim 6 is indefinite as it is unclear which parameter (e.g., height, length, width) is limited to the claimed dimensions.
C.	Claim 14 is indefinite because claim 14 requires etching of the spacer layer of claim 11.  It is unclear how the channel of claim 14 can be the channel of claim 1 when the channel of claim 14 is made within a material not required by claim 1 (i.e., the spacer layer of claim 11). 
Prior Art
10.	The following prior art is made of record but not used for any rejection.
Striemer et al (U.S. Patent Application Publication No. US 2018/0304206 A1, published 25 October 2018) teach Figure 8, which has two silicon layers, to membrane (i.e., silicon nitride) layers, and nanopores, but does not teach the claimed etching steps.
Conclusion
11.	No claim is allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634